 1   GLYNN & FINLEY, LLP
     CLEMENT L. GLYNN, Bar No. 57117
 2   ADAM FRIEDENBERG, Bar No. 205778
     MORGAN K. LOPEZ, Bar No. 215513
 3   One Walnut Creek Center
     100 Pringle Avenue, Suite 500
 4   Walnut Creek, CA 94596
     Telephone: (925) 210-2800
 5   Facsimile: (925) 945-1975
     Email: cglynn@glynnfinley.com
 6   Email: mlopez@glynnfinley.com

 7   Attorneys for Defendants
     Phillips 66 Pipeline, LLC and
 8   ConocoPhillips.

 9
10                              UNITED STATES DISTRICT COURT

11                             EASTERN DISTRICT OF CALIFORNIA

12
                                           )     Case No. 18-cv-00404-DAD-BAM
13   WILLIAM J. MOUREN FARMING, INC., )
     a California corporation, dba W.J.    )     STIPULATION AND ORDER
14   MOUREN FARMING,                       )     REGARDING HEARING ON MOTION
                                           )     TO COMPEL FURTHER PMK
15                        Plaintiff,       )     DEPOSITION AND FURTHER
                                           )     DOCUMENT PRODUCTION
16         vs.                             )
                                           )     Date:        June 14, 2019
17   PHILLIPS 66 PIPELINE, LLC, a Delaware )     Time:        9:00 a.m.
     limited liability company;            )     Courtroom:   8
18   CONOCOPHILLIPS, a Delaware            )     Judge:       Barbara A. McAuliffe
     corporation; and Does 1 through 100,  )
19                                         )
                          Defendants.      )
20                                         )
     ____________________________________ )
21

22

23

24

25

26
27

28


                                     STIPULATION AND ORDER
 1          WHEREAS Plaintiff noticed the hearing of its Motion to Compel Further PMK

 2   Deposition and Further Document Production to occur on June 14, 2019;

 3          WHEREAS counsel for defendants Phillips 66 Pipeline LLC and ConocoPhillips

 4   (collectively “Defendants”) have a pre-existing conflict on the date selected by Plaintiff;

 5          WHEREAS the parties have met and conferred regarding a continuance of the hearing

 6   and stipulated to continue the hearing to June 28, 2019;

 7          WHEREAS the Scheduling Conference Order (Dkt. # 24) establishes a non-expert

 8   discovery cutoff of June 21, 2019; and

 9          WHEREAS the parties have stipulated to extend to September 20, 2019, the non-expert

10   discovery cut-off for, inter alia, discovery that is pending as of June 21, 2019. (Dkt. # 34-2.)

11          IT is hereby STIPULATED AND AGREED, by and between Defendants and Plaintiff

12   that the hearing on the pending Motion to Compel Further PMK Deposition and Further

13   Document Production be continued to June 28, 2019.

14                Dated: June 5, 2019                      WANGER JONES HELSLEY PC
                                                           TIMOTHY JONES
15                                                         TROY T. EWELL
                                                           MICAELA L. NEAL
16                                                         265 East River Park Circle, Suite 310
                                                           Fresno, CA 93720
17
                                                           By    /s/Micaela L. Neal
18                                                               Attorney for Plaintiff William J.
                                                                 Mouren Farming, Inc.
19

20                Dated: June 5, 2019                      GLYNN & FINLEY, LLP
                                                           CLEMENT L. GLYNN
21                                                         ADAM FRIEDENBERG
                                                           MORGAN K. LOPEZ
22                                                         One Walnut Creek Center
                                                           100 Pringle Avenue, Suite 500
23                                                         Walnut Creek, CA 94596
24                                                         By    /s/Morgan K. Lopez
                                                                 Attorneys for Defendants
25                                                               Phillips 66 Pipeline, LLC and
                                                                 ConocoPhillips.
26
27

28

                                                 -1-
                                       STIPULATION AND ORDER
                                                   ORDER
 1
            Having read and considered the parties’ stipulation, and due to the impending June 21,
 2
     2019 deadline for close of non-expert discovery as well as the Court’s unavailability on the date
 3
     proposed by the parties, IT IS HEREBY ORDERED that the hearing on Plaintiff’s Motion to
 4
     Compel Further PMK Deposition and Further Document Production (Doc. No. 33) is VACATED.
 5
     The parties may address rescheduling a hearing on the motion at the Status Conference currently
 6
     set for June 12, 2019, at 9:00 a.m. in Courtroom 8 (BAM) before Magistrate Judge Barbara A.
 7
     McAuliffe. (Doc. No. 37.) The parties are further reminded that the Court’s Scheduling Order
 8
     dated October 5, 2018, requires that motions to compel be filed and heard sufficiently in advance
 9
     of a discovery cutoff so that the Court may grant effective relief within the allotted discovery time,
10
     and failure to do so may result in denial of the motion as untimely. (Doc. No. 24.) The parties
11
     are additionally reminded of the availability of the Court's informal discovery dispute resolution
12
     procedures to resolve any outstanding discovery disputes.
13
     IT IS SO ORDERED.
14

15      Dated:     June 6, 2019                                /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                 -2-
                                       STIPULATION AND ORDER
